DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/27/2022 has been entered and claims 3-4 and 12 are cancelled, thus claims 1-2, 5-11 and 13-20 are currently pending in this application. 
Allowable Subject Matter
Claims 1-2, 5-11 and 13-20 are allowed. 	The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device comprising “an optical member disposed on the light emitting element layer, the optical pattern layer comprising:…first pattern layer comprising a base part; and protruding parts…, and a second pattern layer” in combination with the limitation wherein “the optical member comprises at least one of a polarizing layer and a color filter layer” as recited in 1; and 	a display device comprising “an optical pattern layer disposed on the light emitting element layer and comprising: a first pattern layer having a first refractive index; and a second pattern layer having a second refractive index less than the first
refractive index” in combination with the limitation wherein “the optical member comprises a color filter layer, the color filter layer comprises a light shielding part disposed between a plurality of color filters, which are spaced apart from each other and an organic layer disposed on the plurality of color filters, … and the organic layer is filled between the plurality of color filters” as recited in claim 13. 	Claims 2, 5-11 and 14-20 are also allowed for further limiting and depending upon allowed claims 1 and 13.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892